Citation Nr: 0930279	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  05-07 331	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUE

Entitlement to an increased rating for traumatic chest wall 
defect (claimed as residuals of pneumothorax), currently 
evaluated as 10 percent disabling.  



ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active military duty from April 1950 to 
April 1954.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

The Board in August 2006 remanded the case for additional 
development, and it now returns for further review.  


FINDINGS OF FACT

For the entire rating period beginning as early as August 20, 
2002, the Veteran's residuals of left pneumothorax have been 
manifested by FEV-1/FVC of greater than 71 percent.


CONCLUSION OF LAW

For the entire rating period beginning as early as August 20, 
2002, the criteria for a disability rating above the 10 
percent assigned have not been met for residuals of left 
pneumothorax.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.97, Diagnostic Code 6843 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in an SOC or Supplemental Statement of the Case 
(SSOC).  Moreover, where there is an uncured timing defect in 
the notice, subsequent action by the RO which provides the 
claimant a meaningful opportunity to participate in the 
processing of the claim can prevent any such defect from 
being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 
1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of a decision of the Board, a court shall 
take due account of the rule of prejudicial error.  The 
Supreme Court in essence held that - except for cases in 
which VA has failed to meet the first requirement of 38 
C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim 
- the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden 
upon VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made 
on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

The Board finds that all notification and development actions 
needed to render a decision on the Veteran's claim on appeal 
herein adjudicated have been accomplished.

For an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires VA, at a minimum, to notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  

The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from 0 percent (noncompensable) to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) which are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 43-44.  

While the initial VCAA letter in August 2003 addressing the 
claim for an increased rating for the residuals of left 
pneumothorax, prior to the appealed RO adjudication in 
February 2004, did not fulfill all the notice requirements as 
delineated in Vazquez-Flores, the Veteran was afforded a 
subsequent VCAA notice letter in August 2006, which did 
inform him of the notice and duty-to-assist provisions of the 
VCAA, and of the information and evidence necessary to 
substantiate the claim for an increased rating, as well as 
informing of the respective roles of the Veteran and VA in 
developing the claim and obtaining evidence, with the 
ultimate responsibility for ensuring that relevant evidence 
is obtained being on the Veteran.  

Considering the notice criteria delineated in Vazquez-Flores, 
the Board finds that, although these requirements were not 
all fulfilled by the VCAA notice letters, the Veteran was 
otherwise informed of these criteria in the course of appeal, 
or he or his authorized representative, by submitted 
statements, demonstrated actual knowledge of the relevant 
criteria for which notice was not provided.  Specifically, 
while the VCAA letters did not inform that the Veteran's 
residuals of left pneumothorax were to be rated based on lung 
functioning as determined by pulmonary function tests, the 
Veteran demonstrated awareness of that basis of  rating by 
statements within the VA Form 9 he submitted in January 2005, 
and by further statements submitted in March 2007 and July 
2009.  In addition, because the claim is denied based on 
these specific criteria, the failure of the VCAA notice 
letters to inform that the rating may be based on  the impact 
of the disability on daily life is ultimately moot.  Other 
requirements of Vazquez-Flores were reasonably fulfilled by 
the August 2006 VCAA notice letter.  

VA's duty to assist the Veteran in the development of the 
claim includes assisting him in the procurement of service 
medical records and pertinent treatment records and providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Board finds that the RO appropriately 
assisted the Veteran in obtaining indicated treatment and 
evaluation records, and associated all records obtained with 
the claims folder.  Service treatment records were previously 
obtained and associated with the claims file.  The RO also 
informed the Veteran including by the appealed rating action 
and by the SOC and SSOCs, of records obtained, and thus by 
implication of records not obtained, in furtherance of his 
claim.  

The Board in August 2006 remanded the case for the Appeals 
Management Center (AMC) to attempt to obtain records of 
reported treatment at the VA hospital (VAH) in Durham, North 
Carolina, for episodes of spontaneous pneumothorax.  The AMC 
duly attempted to obtain such records, and was informed by a 
June 2009 reply from that medical facility that they had no 
records pertaining to the Veteran.  The AMC then ascertained 
by review of the Veteran's statements that those instances of 
spontaneous pneumothorax with treatment at the Durham VAH 
last occurred in 1958, with no new hospitalization records to 
be obtained.  The Board therefore concludes that development 
requested by the Board's August 2006 remand has been 
substantially fulfilled with the RO's subsequent 
readjudication of the claim by a SSOC in June 2009.  Only 
substantial, and not strict, compliance with the terms of a 
Board remand is required pursuant to Stegall v. West, 11 Vet. 
App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  

The Veteran submitted an additional letter in July 2009 
referring to his claim, but therein merely stated, in 
pertinent part, that he had no further evidence to submit.  
Hence, further RO review based on that submission is not 
warranted prior to Board adjudication of the claim.  See 
38 C.F.R. § 20.1304(c).

VA's duty to assist the Veteran by providing examinations 
when necessary was also adequately fulfilled.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The Veteran was afforded VA 
examinations for compensation purposes in the course of 
appeal to address his claimed residuals of left pneumothorax.  
These were in November 2003, January 2004, and May 2009, with 
a pulmonary function tests also obtained in June 2009.  These 
examinations were appropriately followed by review of the 
claim by the RO, including most recently with issuance of the 
June 2009 SSOC.  38 C.F.R. § 20.1304(c).  These examinations, 
taken together with records of VA and service treatment 
(there being no information provided by the Veteran of any 
relevant private records during the rating period), 
statements by the Veteran, as well as other evidence of 
record, are adequate for the Board's adjudication herein.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA examinations, 
taken as a whole, addressed both the medical findings upon 
current examination and the Veteran's history, and presented 
findings and conclusions consistent with the Veteran's 
medical history and sufficiently addressing the criteria for 
rating the disorder in question to allow the Board to 
adjudicate the claim based on informed medical findings and 
medical judgement.  

No further statement has been received by the Veteran 
indicating the existence of additional pertinent evidence not 
requested.  The case presents no reasonable possibility that 
additional evidentiary requests would further the appealed 
claim.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 
supra.

In short, in this case, with regard to the increased rating 
claim herein adjudicated, the Board finds that any error in 
notice and development assistance cannot "reasonably affect 
the outcome of the case," and hence will not affect "the 
essential fairness of the [adjudication]" for the ratings 
assigned for the rating period in question, for the appealed 
claim.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Veteran was duly afforded the opportunity to produce 
additional evidence to support his claim.  Thus, the Board 
determines that the evidentiary record is adequate, and the 
only significant medical question remaining pertaining to the 
Veteran's claim for increased rating - that of objective or 
corroborating evidence of greater disability - was in this 
case, based on development already undertaken, the 
responsibility of the Veteran.  A remand for a further 
examination would not present a reasonable possibility of 
affording a better picture of the nature and severity of the 
claimed disorder over the rating period, because adequate 
examinations have already been performed without objective 
findings of greater severity of disability being discovered.  
See 38 C.F.R. § 3.303; Counts v. Brown, 6 Vet. App. 473, 478-
9 (1994) and Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) 
(VA's statutory duty to assist is not a license for a 
"fishing expedition").

Moreover, the Veteran has not demonstrated any prejudicial or 
harmful error in VCAA notice, and any presumption of error as 
to the first element of VCAA notice has been rebutted in this 
case.  See Shinseki v. Sanders, supra.  In sum, the Board 
concludes that all required notice and development assistance 
has been afforded to the appellant.

II.  Claim for Increased Rating for Residuals of Left 
Pneumothorax 

The Veteran's traumatic chest wall defect (residuals of left 
pneumothorax) is appropriately rated as residuals of 
pneumothorax, under 38 C.F.R. § 4.97, Diagnostic Code (DC) 
6843, and is appropriately rated under the General Rating 
Formula for Restrictive Lung Disease (DCs 6840 through 6845), 
as follows:

A 100 percent evaluation for findings that show 
FEV-1 less than 40 percent of predicted value, or; 
the ratio of FEV-1/FVC less than 40 percent, or; 
DLCO (SB) less than 40-percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min 
oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart 
failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute 
respiratory failure, or; requires outpatient 
oxygen therapy.

A 60 percent evaluation is assigned for FEV-1 of 
40- to 55- percent predicted, or; FEV-1/FVC of 40 
to 55 percent, or; DLCO (SB) of 40- to 55-percent 
predicted, or; maximum oxygen consumption of 15 to 
20 ml/kg/min (with cardiorespiratory limit).

A 30 percent evaluation is assigned for FEV-1 of 
56- to 70- percent predicted, or; FEV-1/FVC of 56 
to 70 percent, or; DLCO (SB) of 56- to 65-percent 
predicted.

A 10 percent evaluation is assigned for FEV-1 of 
71- to 80- percent predicted, or; FEV-1/FVC of 71 
to 80 percent or; DLCO (SB) of 66- to 80-percent 
predicted.

A zero percent evaluation is assigned for FEV-1 of 
greater than 80-percent predicted, or; FEV-1/FVC 
of greater than 80 percent or; DLCO (SB) of 
greater than 80-percent predicted.  

In the present case, the Veteran has stated, including by an 
August 2004 submission, that the substance of his claim for 
an increased evaluation for his residuals of left 
pneumothorax is discomfort in his left lung.  He is already 
rated at10 percent disability for his residuals of left 
pneumothorax, and is also already assigned a separate 10 
percent evaluation based on tender or painful scar as related 
to his pneumothorax surgery.  The scar residuals are not the 
subject of the present appeal.  In the course of appeal, the 
Veteran expressed frustration with the VA's rating his 
pneumothorax based upon pulmonary functioning.  However, as 
the RO has rightly noted, this is the appropriate basis of 
rating.  See 38 C.F.R. § 4.97 (2008) (schedule of ratings - 
respiratory system). 

As the Veteran has conceded, he does not suffer from 
disabling lung functioning.  Pulmonary function tests 
including as conducted in June 2009 have supported this, with 
pre-bronchodilator FEV1/FVC of 87 percent and post-
bronchodilator of 73 percent, with application based on pre-
bronchodilator readings, pursuant to 38 C.F.R. § 4.96(d)(5) 
(2008), resulting in a schedular evaluation of zero percent 
disability.  38 C.F.R. §  4.97, DCs 6840-6845 (General Rating 
Formula for Restrictive Lung Disease) (2008).  Testing in 
January 2004 revealed an FEV1/FVC of 73 percent, 
corresponding to a 10 percent disability rating.  Id.  
Pulmonary function testing in July 2003 revealed FEV1/FVC of 
78 percent, corresponding to a 10 percent disability rating.  
Id.  Testing for treatment purposes in July 2003 revealed 
FEV1/FVC of 78 percent, corresponding to a 10 percent 
disability rating.  Id.  The computer interpretation of that 
testing was of mild restrictive disease.  

The Veteran has already been granted a 10 percent evaluation 
based on symptomatic status post pneumothorax.  Hence, the 
medical evidence does not to present a basis for a higher 
schedular rating.  The Veteran's own complaints of discomfort 
in the left lung are also unsupportive of an increased 
evaluation, and his assertions of further intermittent 
debilitation of breathing as associated with his residuals of 
pneumothorax are refuted by the greater weight of the 
evidence.

The Veteran asserts that he has impaired capacity to work as 
a pastor due to his pneumothorax causing difficulty speaking, 
but the evidentiary record provides no corroborating evidence 
to support his assertion of difficulty with speech as 
associated with his pneumothorax residuals.  The Board 
accordingly concludes that referral for consideration of the 
claim on an extraschedular basis due to alleged work 
impairment is not warranted, the weight of the evidence being 
against such impairment beyond that considered in the 
schedular criteria due to the residuals of left pneumothorax.  
38 C.F.R. § 3.321(b) (2008).  The May 2009 VA examiner found 
moderate interference with chores, shopping, and exercise, 
but no effects on other activities of daily living.  The 
examiner reported finding decreased breath sounds, severe 
dyspnea on exertion, and dyspnea on moderate exertion.  
However, the pulmonary function tests in June 2009 found a 
disabling obstructive lung defect, not a significantly 
disabling restrictive one, with that test examiner finding 
moderate obstructive lung defect.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008), holding that, "if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required."

Upon the prior VA examination for compensation purposes in 
November 2003, the Veteran's history was noted of spontaneous 
pneumothorax in 1952, treated with bed rest; and three 
additional pneumothorax incidents in service in 1954, two 
treated with chest tubes and the third treated with a 
thoracotomy of the left lung with reported removal of blebs.  
The Veteran reported having smoked from age 16 to 22, and not 
having smoked since that time.  He further reported always 
having some shortness of breath between the 1970s and the 
1990s, but having increased shortness of breath since the 
1990s.  However, he denied productive cough, hemoptysis, or 
anorexia; denied asthma or asthmatic attacks; and denied 
needing oxygen or other treatment.  He reported dyspnea after 
walking two blocks, but denied being totally incapacitated 
due to respiratory difficulties.  

The November 2003 VA examiner found the lung fields clear, 
with no signs of respiratory distress.  The examiner observed 
that the thoracotomy and tube insertion scars were well-
healed, non-tender, and not infected.  The examiner noted 
that the Veteran had no anatomical problem with his chest 
that would restrict respiration.  The examiner diagnosed 
status post left thoracotomy and partial pneumonectomy of the 
left lung with continued intermittent shortness of breath; 
status post coronary artery bypass graft with continued 
intermittent angina; and past history of four spontaneous 
pneumothoraces in the 1950s.  

Treatment records reflect that the Veteran has coronary 
artery disease status post four-vessel bypass in 1999.  At a 
July 2002 VA treatment, he denied shortness of breath.  At a 
February 2003 VA treatment the Veteran reported working out 
on a treadmill regularly, and continuing to work as a pastor.  
He then again denied shortness of breath.  Upon VA treatment 
in June 2003 he reported continuing to work part-time as a 
pastor, but complained of periodic shortness of breath.  
However, he then reported still working out on exercise 
equipment every day.

The Veteran also calls attention to his having suffered a 
partially collapsed lung during surgery in 1999.  However, 
that event, temporally restricted to that surgery and not 
shown to have persistent effects, does not reflect any 
ongoing disability warranting compensation.  

The Board has carefully reviewed all the evidence, including 
the Veteran's own statements, and concludes that the weight 
of the evidence is against entitlement to a higher disability 
rating than the 10 percent already assigned for residuals of 
left pneumothorax.  Further, the Board has reviewed the 
entire record and finds that the 10 percent rating assigned 
by virtue of this decision for residuals of left pneumothorax 
reflects the most disabling this disorder has been since up 
to a year prior to the August 20, 2003, date of receipt the 
claim for increase.  Thus, the Board concludes that staged 
ratings for this disorder are not warranted.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

Although the Board notes the Veteran's reported increased 
shortness of breath in recent years, medical evidence and 
medical examination opinions have not related that to his 
residuals of left pneumothorax.  Rather, restrictive lung 
disease has not been shown to be significantly impairing of 
lung functioning, as pulmonary function tests have 
consistently shown.  Because the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased rating above the 10 percent 
currently assigned for residuals of left pneumothorax is 
denied. 


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


